Citation Nr: 0307990	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  97-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972, and from May 1980 to September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran has since moved into 
the jurisdiction of the RO in Manchester, New Hampshire, from 
where this case is certified.  

In a March 2000 decision, the Board denied the veteran 
service connection for post-traumatic stress disorder (PTSD) 
and for hepatitis.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In a September 2000 order, the Court granted the parties' 
Joint Motion for Remand of the Board's November 2000 decision 
denying service connection for PTSD and dismissed the 
veteran's claim for service connection for hepatitis, and to 
Stay Further Proceedings.  Pursuant to the actions requested 
in the Joint Motion, the Court vacated the Board's decision 
denying service connection for PTSD and remanded the issue to 
the Board for issuance of a readjudication decision.  The 
Court dismissed the issue of service connection for 
hepatitis.  

Upon return of the case to the Board, the Board retained the 
case and undertook additional development of the issue, 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  New evidence was obtained for review and the Board 
provided the veteran notice as required by 38 C.F.R. § 20.903 
(2002).  A response has been received from the veteran and 
the case is ready for a Board decision.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is credible supporting evidence that the claimed 
in-service stressor actually occurred and there is a nexus, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  It also includes new 
notification provisions.  Portions of this liberalizing law 
are not applicable to this appeal. 

However, in Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002); and Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002), the Federal Circuit held that the section of the VCAA 
codified at 38 U.S.C. §§ 5102, 5103, and 5103A, concerning 
notice and assistance to be provided to claimants by VA, are 
not retroactively applicable to proceedings that were 
complete before VA and were on appeal to United States Court 
of Appeals for Veterans Claims or the Federal Circuit when 
the VCAA was enacted.  See Bernklau, 291 F.3d at 803-06.  
Inasmuch as this case falls within this classification, there 
is no need for the Board to provide the veteran any further 
assistance in obtaining evidence.  Federal legislation is to 
be construed to avoid retroactivity unless a clear 
congressional intent for that result can be discerned.  See, 
e.g., Landgraf v. USI Film Prods., 511 U.S. 244 (1994).  

Regarding the notification provisions of VCAA, in the 
veteran's case, the January 1997 Statement of the Case and 
the June 1999, October 1999, and January 2003 Supplemental 
Statements of the Case, provided to both the veteran, 
specifically satisfy the requirement at § 5103 of the new 
statute in that those documents clearly notify the veteran of 
the evidence necessary to substantiate his claims.  

The record shows that the veteran served on active duty in 
Vietnam from May 1970 to May 1971, where he served as an 
aviation equipment repairman and flight communications 
equipment repairman, with the 178th Assault Support 
Helicopter Company (ASHC).  His service records do not 
indicate he received any awards or decorations that would 
establish that he engaged in combat.  The veteran alleges, 
both in his personal testimony before a Veterans Law Judge 
and in correspondence, that his Vietnam stressors included 
coming under rocket attack at Chu Lai in June, 1970 and 
November 1970; rocket attacks at Long Binh in May 1971; and 
being in the orderly room while an armed soldier was waiting 
for the Commanding Officer in order to kill him.  

The veteran's records consist of multiple volumes of private 
and VA outpatient treatment and hospitalization records, 
showing diagnoses and treatment for PTSD.  As early as 1986, 
a private physician, J. Vorenberg, M.D., noted that he had 
been treating the veteran since 1984 for post-Vietnam stress 
syndrome.  VA psychiatric examination report of June 1996 
notes that he related the above-mentioned incidents that had 
occurred to him while he was in Vietnam, which he claimed 
precipitated his nervous condition.  The VA examiner 
diagnosed PTSD and alcohol dependence, by history.  

The veteran's Social Security Administration records were 
received in January 1998.  These reflect treatment for PTSD.  

The veteran's VA outpatient treatment records for April 
through December 1998 show treatment PTSD.  A medical 
statement, dated in January 1999 from the veteran's private 
physician, R. Yudowitz, M.D., related that he had treated the 
veteran in June 1971 for battle fatigue and confusion, known 
today as PTSD.  

In response to VA's request from the United States Armed 
Services Center for Research of Unit Records for verification 
of the veteran's claimed stressors, information received in 
April 1999 confirmed that, in May 1971, in the orderly room 
of the 178th ASHC, the veteran's unit of assignment in 
Vietnam, a soldier held several personnel at bay with an M-16 
rifle.  The armed soldier waited for the arrival of the 
Commanding Officer of the 178th ASHC in order to kill him.  
When the Commanding Officer arrived, the armed soldier 
ordered him to go to his office and, as he was doing so, the 
assailant passed the other men in the room, one of whom 
wrestled the weapon away for the perpetrator.  The weapon 
discharged, sending a bullet through the ceiling of the 
building.  No one was injured.  Also confirmed was that Chu 
Lai was the main base area location for the 178th ASHC and 
that Chu Lai had received rocket fire in June 1970 and in 
November 1970, resulting in many casualties.  

The report of the veteran's VA psychiatric examination of May 
1999 shows that the examiner found that the veteran's 
description of his symptoms, coupled with the thorough review 
of his clinical record, did not meet the criteria for a 
diagnosis of PTSD.  Rather, the diagnoses given were 
generalized anxiety disorder, with symptoms of dysthymia/mood 
swings, of post-service origin; alcohol dependence, in full 
sustained remission; and personality disorder, not otherwise 
specified, with the presence of antisocial, borderline, and 
paranoid explosive features.  

A medical statement, dated in June 1999, from a VA physician 
noted that the veteran has been coming for regular treatment 
and follow-up at the VA medical center for anxiety, 
depression, social isolation, and withdrawal.  He had 
recurrent flashbacks and intrusive thoughts.  These symptoms 
were the result of his chronic and severe PTSD, which 
affected most areas of his life, including employment, 
interpersonal relationships and social interactions.  

In July 1999, the veteran underwent VA psychological testing, 
conducted by the same physician who examined him in May 1999.  
In summary, the examiner offered that the results of the 
tests supported his earlier diagnostic impressions.  

The veteran's VA outpatient treatment records for April 1998 
to June 2000 show treatment for his psychiatric disorder, and 
include diagnoses of PTSD.  The report of a private 
psychodiagnostic interview of the veteran, dated in May 2001, 
and conducted by clinical psychologist H. Rothfarb, Ph.D., 
includes the diagnoses of PTSD, chronic, with psychotic 
features; major depressive disorder, recurrent; social 
phobia; alcohol dependence, in partial remission; and 
borderline personality disorder.  

In the veteran's claims file there are letters from unnamed 
sources indicating that he was putting on a show; that he did 
not really suffer from PTSD; and that he was taking advantage 
of the VA system.  

The veteran's VA psychiatric examination report, dated in 
January 2003, notes that the examiner thoroughly reviewed the 
claims file, to include his service and post-service records.  
On examination, the veteran recounted incidents that had 
happened to him while in Vietnam, to include being on base, 
which was receiving rocket fire, and seeing many casualties.  
He experienced flashbacks of those "horrible things that 
happened to me in Vietnam."  The VA examiner diagnosed PTSD, 
chronic; alcohol dependence, in remission by patient report 
only; personality disorder, not otherwise specified.  He 
assigned a GAF (Global Assessment of Functioning) score of 
35.  The examiner offered that the veteran's primary 
diagnosis is personality disorder, not otherwise specified 
and that the GAF score given to him was mostly related to his 
personality disorder, and not to his PTSD syndrome; it was 
very difficult, at this point, to separate out the 
personality disorder from the PTSD symptoms because the 
veteran continues to exacerbate one from the other.  

Analysis

The Board points out that in order to establish service 
connection, the evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110.  If 
a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  See 38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  

With regard to PTSD, VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  Claims 
for service connection for PTSD are evaluated in accordance 
with 38 C.F.R. § 3.304(f).  Amendments to those criteria were 
presented in June 1999, with the effective dated made 
retroactive to March 7, 1997.  Prior to June 18, 1999, to 
establish service connection for PTSD, the record must 
include a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996).  
Effective June 18, 1999, service connection for PTSD must 
include medical evidence diagnosing the condition, a link, 
established by medical evidence between the current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2000).  The most notable change being that a "clear" 
diagnosis was no longer required.  However, the requirement 
for credible supporting evidence of a claimed stressor did 
not change.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App.  60, 66 (1993).  
If it is determined through military citations or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the veteran's 
testimony is found to be satisfactory, e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

In the veteran's case, his service personnel records confirm 
that he served in Vietnam, from May 1970 to May 1971; he was 
assigned to the 178th ASHC; he served as an equipment 
repairman and flight communications equipment repairman; and 
his service records do not indicate he received any awards or 
decorations that would establish that he engaged in combat.  

The Center for Research of Unit Records has verified that the 
base on which the 178th ASHC was located sustained rocket 
fire during the months alleged by the veteran, resulting in 
many casualties, and the incident of the armed soldier 
waiting in the orderly room to kill the Commanding Officer.  
The Board recognizes that the report from the Center for 
Research of Unit Records does not provide specific 
corroboration of the veteran's participation in combat 
operations and missions, or that any individuals were killed 
in connection therewith; however, to the extent that the Unit 
Records Center response indicates that the veteran may well 
have been present with the 178th ASHC during the verified 
incidents, the Board finds that it sufficiently corroborates 
this aspect of the veteran's claim.  Although the records do 
not specifically state that the veteran was present during 
the verified rocket attacks, the fact that he was stationed 
with a unit that was present while such attacks occurred 
would strongly suggest that he was, in fact, exposed to the 
attacks.  See Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Having reviewed 
the evidence in this case, the Board concludes that the 
unique facts presented in the record warrants the application 
of the reasonable doubt doctrine.  

Based on the information in the veteran's service personnel 
records, and verification of his unit's base sustaining 
rocket fire while he was assigned to the unit, the Board 
finds that the evidence is evenly balanced as to whether the 
veteran engaged in combat with the enemy in service.  
Accordingly, the benefit of the doubt is being given to the 
veteran and concludes that his claimed stressors are combat-
related and consistent with the circumstances of his service 
in Vietnam.  

Under the circumstances, the Board finds that the criteria 
for service connection for PTSD are met.  There is credible 
supporting g evidence that the claimed in-service stressors 
actually occurred and there is a nexus, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

